


110 HRES 1483 IH: Regarding the recent decision by the

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1483
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Burton of Indiana
			 (for himself and Mr. Engel) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Regarding the recent decision by the
		  President to declare Venezuela and Bolivia as nations that have failed
		  demonstrably to meet their international commitments to combat the
		  production and trafficking of illicit drugs.
	
	
		Whereas the United States is strongly committed to working
			 with countries in Latin America and the Caribbean that have a shared interest
			 in promoting regional stability;
		Whereas the United States is strongly committed to working
			 with countries in Latin America and the Caribbean that are combating the
			 scourge of drugs and the violence and social degradation caused by narcotics
			 trafficking;
		Whereas according to the United States Annual Report on
			 the Major Illicit Drug Producing Countries for Fiscal Year 2008, Venezuela and
			 Bolivia, failed demonstrably during the previous 12 months to adhere to
			 their obligations under international counternarcotics
			 agreements;
		Whereas earlier this year, a mob of more than 10,000
			 marched to the gates of the United States Embassy in La Paz;
		Whereas United States Agency for International Development
			 workers in the coca producing Chapare region of Bolivia were threatened
			 expulsion by cocalero syndicates endorsed by the Bolivian Government, and
			 subsequently withdrew;
		Whereas the United States was forced to withdraw Drug
			 Enforcement Administration agents from the Chapare region of Bolivia;
		Whereas the United States as a precautionary measure is
			 withdrawing all Peace Corps volunteers from Bolivia for security
			 concerns;
		Whereas Bolivia experienced a 14 percent increase in land
			 used for coca cultivation in 2007 increasing the potential cocaine yield from
			 115 to as much as 175 metric tons (as estimated by the Drug Enforcement
			 Administration);
		Whereas, according to United States Assistant Secretary of
			 State David Johnson’s statement to the press on August 12, 2008, increased
			 Bolivian drug cultivation is causing an escalation of drugs flowing into Brazil
			 and Europe;
		Whereas Venezuela has complicated efforts by the United
			 States to assist in the fight against drugs by denying entry visas for Drug
			 Enforcement Administration agents;
		Whereas more than 250 metric tons of cocaine transit
			 through Venezuela every year;
		Whereas in 2007, 17 percent of the documented cocaine flow
			 from South America went through Venezuela, a five-fold increase from the 51
			 metric tons estimated to have flowed through Venezuela in 2002; and
		Whereas the recent expulsion of United States ambassadors
			 from Venezuela and Bolivia was both provocative and unjustified and hinders
			 counternarcotics cooperation between the United States and these countries:
			 Now, therefore, be it
		
	
		That—
			(1)the House of
			 Representatives—
				(A)expresses its
			 outrage over the expulsions of United States Ambassador to Venezuela Patrick
			 Duddy and the United States Ambassador to Bolivia Philip Goldberg, two
			 first-rate career diplomats;
				(B)strongly condemns
			 the actions and inactions of the Government of the Bolivarian Republic of
			 Venezuela and the Republic of Bolivia in failing demonstrably during the
			 previous 12 months to adhere to their obligations under international
			 counternarcotics agreements;
				(C)calls on the
			 Government of the Bolivarian Republic of Venezuela and the Republic of Bolivia
			 to support alternative development efforts that help coca farmers shift away
			 from illicit crop production; and
				(D)calls on the
			 Governments of the Bolivarian Republic of Venezuela and the Republic of Bolivia
			 to resume full counternarcotics cooperation with the United States in the
			 interest of stability and prosperity for the people of Venezuela and Bolivia,
			 without delay; and
				(2)it is the sense of
			 the House of Representatives that—
				(A)it should continue
			 to be the policy of the United States to work with all countries in the Andean
			 region to combat trafficking in narcotics and other controlled substances;
			 and
				(B)steps should be
			 taken to restore full cooperation between Venezuela, Bolivia, and the United
			 States Drug Enforcement Administration.
				
